MANAGEMENT AGREEMENT


THIS MANAGEMENT AGREEMENT (the “Agreement”) is effective as of the 2nd day of
April, 2009 and is


BETWEEN:
SOLAR ENERTECH CORP., a company incorporated under the laws of the State of
Delaware and having a business address at 1600 Adams Drive, Menlo Park, CA,
94025 (the “Company”)




AND:
STEVE MAO YE, an accountant (the “CFO”).



A.
The Company is a company incorporated under the laws of the State of Delaware;



B. 
The Company is in the business of manufacturing, distributing and selling solar
energyrelated products;



C.
The Company requires a person to act as its Chief Financial Officer and, in
addition to this, provide other management services;



D.
The Company wishes to retain the services of the CFO on the terms and conditions
of this Agreement;



THIS AGREEMENT WITNESSES that in consideration of the mutual covenants and
agreements hereinafter contained, the parties agree as follows:


ARTICLE 1
APPOINTMENT AND AUTHORITY OF CHIEF FINANCIAL OFFICER


1.01           APPOINTMENT OF CHIEF FINANCIAL OFFICER


The Company hereby appoints Steve Mao Ye as its Chief Financial Officer to
perform certain services for the benefit of the Company as herein set forth, and
the Company hereby accepts such appointment and authority on the terms and
conditions herein set forth.  The CFO further confirms his appointment to the
position of Chief Financial Officer effective April 2, 2009 and will hold said
appointment on an interim basis until such time as he may resign or his
appointment is terminated in accordance with the terms herein.


1.02           AUTHORITY OF CFO


The CFO shall have no right or authority, express or implied, to commit or
otherwise obligate the Company in any material manner whatsoever except to the
extent specifically provided herein or specifically authorized in writing by the
President of the Company or the Board of Directors of the Company (the “Board”).
 
 
 

--------------------------------------------------------------------------------

 


1.03           CFO’S WARRANTIES


The CFO represents and warrants that he will provide competent management; that
he has the qualifications, experience and capabilities necessary to carry out
the Services (as defined in Section 2.02 below) to be performed hereunder; and
that the Services will be performed in a competent and efficient manner.


ARTICLE 2
CFO’S AGREEMENTS


2.01           ROLE OF CFO


The CFO will undertake all activities which will further and enhance the
business and affairs of the Company as he is directed by the Board.  For
purposes of this Agreement, “Company” means the Company and all of its
subsidiaries and affiliates.  The CFO acknowledges that the Company initially
has limited personnel and resources, and that the CFO will be requested to
undertake activities which will be outside the general nature of work ordinarily
performed by a Chief Financial Officer of a corporation.


The CFO, at the expense of and on behalf of the Company, shall:


 
(a)
make and implement or cause to be implemented all lawful decisions of the
President of the Company and the Board in accordance with and as limited by this
Agreement; and



 
(b)
at all times be subject to the direction of the President of the Company and the
Board and keep the Board informed as to all material matters concerning the
CFO’s activities.



2.02           MANAGEMENT ACTIVITIES


In carrying out its obligations under this Agreement, the CFO shall undertake
all activities necessary to develop the business of the Company including those
activities described in Section 2.01 hereof and including the following:
overseeing, coordinating and supervising the preparation and audit of the
Company's financial statements, overseeing and supervising the preparation of
the Company's financial statement filings in accordance with applicable rules
under the Securities Exchange Act of 1934 and acting as the liaison and contact
person for outside counsel and audit staff on all matters concerning the
preparation, filing and audit of the Company's financial statements
(collectively, the “Services”).


The CFO acknowledges that the Company is a reporting issuer under the laws of
the United States of America and that any funds received as subscriptions or
sales revenues of the Company’s products must be fully accounted for in a manner
in accordance with US GAAP.  The CFO agrees that he will make all reasonably
necessary efforts to ensure that the management of the Company, and the
accounting for it, is in accordance with US GAAP principles.


The Services will be delivered and performed primarily in Shanghai, PRC and at
the Company's offices in Shanghai, PRC.
 
 
2

--------------------------------------------------------------------------------

 


2.03           AUTHORITY OF CFO


The Company hereby authorizes the CFO, subject to the other provisions of this
Agreement, to do all acts and things as the CFO may in its discretion deem
necessary or desirable to enable the CFO to carry out its duties hereunder, and
hereby grants the CFO the inherent authority to undertake all such activities as
a CFO acting as CFO normally has.


2.04           LIMITATION OF CFO’S OBLIGATIONS


Notwithstanding anything in this Agreement, the CFO shall not be required to
expend his own money or to incur any liabilities, obligations, costs, dues or
debts and all money required by the Manger to carry out his duties under this
Agreement shall be provided by the Company to the CFO forthwith upon the CFO’s
request.


The engagement of the CFO by the Company will be exclusive and the CFO will
devote his full-time energies to acting as CFO of the Company.


2.05           RELATIONSHIP


The parties confirm the CFO will be a full-time employee of the Company and will
be subject to the control and direction of the President of the Company and its
board of directors; and that income tax deductions and other deductions will be
made by the Company where necessary.


ARTICLE 3
COMPANY’S AGREEMENTS


3.01           COMPENSATION OF CFO


As compensation for the services rendered by the CFO pursuant to this Agreement,
the Company agrees to pay the CFO an annual salary of RMB￥450,000 which amount
will be increased to RMB￥600,000 per annum subsequent to the filing of the first
quarterly financial statements which states the Company is profitable (the
“Salary”).  The Salary shall be payable on or before the first day of each
month, or if a Saturday, Sunday or holiday, the preceding business day.


The CFO will also be granted an option to purchase up to 500,000 shares of the
Company’s common stock.  The grant shall vest over four (4) years, with 25% of
the shares vesting each year.  The exercise price shall be equal to the market
price of the Company’s common stock on the date of the grant and shall be
exercisable until the earlier of (a) the fourth (4th) anniversary of the date of
vesting and (b) sixty (60) days from the date at which the CFO ceases to be
employed by the Company.


The CFO shall be entitled to two weeks paid vacation for every twelve months
worked under this Agreement.
 
 
3

--------------------------------------------------------------------------------

 


3.02           REIMBURSEMENT OF EXPENSES


The Company shall only be obligated to pay or reimburse the CFO for the normal
and usual expenses of managing the Company as provided herein, including,
without any limitation, any other expenses as set out herein.  In the event of a
dispute between the CFO and the Company regarding the amount set out in the
statement of expenses the Company will nevertheless be obligated to pay the
amount set out herein to the CFO, and the Company may then refer the matter to
arbitration as provided for herein.


3.03           ACCESS TO COMPANY INFORMATION


The Company shall make available to the CFO such financial information and data
and shall permit the CFO, to have access to such documents or premises as are
reasonably necessary to enable his to perform the services provided for under
this Agreement.


3.04           INDEMNITY BY COMPANY


The Company agrees to indemnify, defend and hold harmless the CFO, from and
against any and all claims, demands, losses, actions, lawsuits and other
proceedings, judgements and awards, and costs and expenses (including reasonable
legal fees), arising directly, in whole or in part, out of any matter related to
any action taken by the CFO within the scope of his duties or authority
hereunder, excluding only such of the foregoing as arise from the fraudulent,
negligent, or wilful act or omission of the CFO and the provisions hereof shall
survive termination of this Agreement.  Nothing in the paragraph may be
construed to commit the Company to indemnify the CFO or provide insurance where
such an act is prohibited by statutory, legal or regulatory requirements.


ARTICLE 4
DURATION, TERMINATION AND DEFAULT


4.01           EFFECTIVE DATE


This Agreement shall become effective as of the day and year first written above
and shall remain in force, subject to the earlier termination as provided
herein, for a period of two years. Thereafter this Agreement will continue on a
monthly basis, on agreement of the parties hereto, until terminated in
accordance with Section 4.02 below.  This Agreement replaces and supersedes any
oral agreement regarding the CFO’s compensation .


4.02           TERMINATION


This Agreement may be terminated by either party at any time without cause by
giving the other party written notice of such termination at least thirty (30)
days prior to the termination date set forth in such written notice.


The CFO understands that his employment is at-will and that there is no
obligation for the Company to continue to employ the CFO for any specific period
of time, or in any specific role or geographic location.
 
 
4

--------------------------------------------------------------------------------

 


4.03           DUTIES UPON TERMINATION


Upon termination of this Agreement for any reason, the CFO shall promptly
deliver the following in accordance with the directions of the Company:


 
(a)
a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination;



(b)
all documents pertaining to the Company or this Agreement, including but not
limited to all books of account, financial records, audit working papers,
correspondence and contracts, invoices, sales records, inventory records and
financial data in electronic form provided; and



(c)
all property of the Company, including product inventory, which is in his
possession or the possession of his family, associates and affiliates.



Upon termination, the Company will pay to the CFO any outstanding amounts owed
to him under this Agreement.  The CFO agrees that upon his termination, the CFO
will not be entitled to any additional payments beyond amounts already accrued
under the terms of this Agreement.


Upon termination, the Company shall have a security interest and ownership in
any unsold product, inventory or asset of the Company which is in the possession
of the CFO at the time of the termination and the CFO shall be personally liable
for the return of such unsold product, inventory or asset to the care and
control of the Company or for its return to the Company.


ARTICLE 5
CONFIDENTIALITY


5.01           OWNERSHIP OF WORK PRODUCT


Subject to Section 5.02, all financial data, financial records (be they in
electronic or hard form), reports, documents, concepts, products and processes
together with any marketing schemes, business or sales contracts, or any
business opportunities prepared, produced, developed, or acquired, by or at the
discretion of the CFO alone or in conjunction with other employees of the
Company, directly or indirectly, in connection with or otherwise developed or
first reduced to practice by the CFO performing the services (collectively, the
“Work Product”) shall belong exclusively to the Company which shall be entitled
to all right, interest, profits or benefits in respect thereof and shall further
be entitled to exclusive possession thereof.
 
 
5

--------------------------------------------------------------------------------

 


5.02           CONFIDENTIALITY


During and for a period of two (2) years after the termination of this
Agreement, the CFO shall not disclose any information, documents, or Work
Product concerning the existing company interests to which the CFO may have
access by virtue of its performance of the services to any person not expressly
authorized by the Company for that purpose.


5.03           RESTRICTIVE COVENANTS


The CFO shall, during the term of this Agreement, devote all reasonable time,
attention, and abilities to the business of the Company and, where directed by
the President or the Board, to the business of companies associated with the
Company as is reasonably necessary for the proper exercise of his duties.


ARTICLE 6
MISCELLANEOUS


6.01           WAIVER; CONSENTS


No consent, approval or waiver, express or implied, by either party to or of any
breach or default by the other party in the performance by the other party of
its obligations hereunder shall be deemed or construed to be a consent or waiver
to or of any other breach or default in the performance by such other party of
the same or any other obligations of such other party or to declare the other
party in default, irrespective of how long such failure continues, shall not
constitute a general waiver by such party of its rights under this Agreement,
and the granting of any consent or approval in any one instance by or on behalf
of the Company shall not be construed to waiver or limit the need for such
consent in any other or subsequent instance.


6.02           GOVERNING LAW


This Agreement shall be governed by the laws of the State of California and,
subject to Section 6.08, any dispute under the terms of this Agreement shall
enure to the courts thereof.


6.03           NO ASSIGNMENT PERMITTED


All of the rights, benefits, duties, liabilities and obligations of the parties
hereto shall ensure to the benefit of and be binding upon the respective
successors of the parties provided that in no circumstances is this Agreement
assignable by either party save and except that, where approved in writing by
both parties, the CFO may be assigned to complete tasks and provide services to
a subsidiary of the Company or an associated company thereof.
 
 
6

--------------------------------------------------------------------------------

 


6.04           MODIFICATION OF AGREEMENT


Save and except any non-disclosure agreement and non-competition agreement which
may be executed between the CFO and the Company, the Agreement constitutes the
entire agreement between the CFO and the Company and to be effective any
modification of this Agreement must be in writing and signed by the party to be
charged thereby.


6.05           NOTICES


All notices, requests and communications required or permitted hereunder shall
be in writing and shall be sufficiently given and deemed to have been received
upon personal delivery or, if mailed, upon the first to occur of actual receipt
of forty-eight (48) hours after being placed in the mail in the United States of
America, postage prepaid, registered or certified mail, return receipt
requested, respectively addressed to the Company or the CFO as first noted
above, or to such other address as may be specified in writing to the other
party, but notice of a change of address shall be effective only upon the actual
receipt; and provided that in the event of an interruption in the ordinary
postal service, all notices, requests and communications shall be delivered and
not mailed.


6.06           FURTHER ASSURANCES


The parties will execute and deliver all such further documents and instruments
and do all such further acts and things as may be required to carry out the full
intent and meaning of this Agreement and to effect the transactions contemplated
hereby.


6.07           COUNTERPARTS


This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.  A faxed signature shall be accepted as an original.


6.08           ARBITRATION


In the event that the parties hereto dispute any matter concerning the terms and
conditions of the Agreement, the matter will be determined by a single
arbitrator appointed by the parties hereto or, in the event that the parties are
not able to agree on the appointment of a single arbitrator, either party may
request the courts to appoint a single arbitrator in accordance with
commercially normal arbitration practices in the State of California.  The
arbitrator shall fix a time and place in Santa Clara County, California or,
should the parties agree, in Hong Kong, for the purpose of hearing the evidence
and representations of the parties.  After hearing any evidence and
representations that the parties may submit, the arbitrator shall make an award
and reduce the same to writing and deliver one copy thereof to each of the
parties.  The award shall be kept confidential by the parties hereto except as
disclosure is required by applicable securities laws and regulatory bodies.  The
decision of the arbitrator shall be made within 45 days after his or his
appointment subject to any reasonable delay due to unforeseen
circumstances.  The parties agree that the award of the single arbitrator shall
be final and binding upon each of them and shall not be subject to appeal.


6.09           INDEPENDENT LEGAL ADVICE


The CFO hereby acknowledges that he has acted for himself in the preparation and
negotiation of this Agreement and acknowledges that he has been advised to seek
independent legal counsel and review of this Agreement, and in particular tax
counsel, prior to its execution.
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties have executed the Agreement effective April 2,
2009.
 
SOLAR ENERTECH CORP.
STEVE MAO YE
by its authorized signatory:
     
 /s/ LEO SHI YOUNG
/s/ STEVE MAO YE
Signature
Signature
   
CEO
 
Title
 

 
 
8

--------------------------------------------------------------------------------

 
 